Citation Nr: 1454612	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 2010, for diabetes mellitus, type II (diabetes mellitus) and ischemic heart disease (including coronary artery disease).

2.  Entitlement to service connection for a skin condition (claimed as a skin rash and/or chloracne), including as due to Agent Orange exposure.

3.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

4.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease (including coronary artery disease).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, with service in the Republic of Vietnam, earning him the Vietnam Service Medal with Three Bronze Service Stars, the National Defense Service Medal, the Republic of Vietnam Campaign Medal, the Army Commendation Medal with one Oak Leaf Cluster & "V" Device and the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran did not request a hearing before the Board.  See August 2012 VA Form 9.

The issues of service connection for a skin condition and higher initial ratings for diabetes mellitus and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first claim the Veteran made for benefits for diabetes mellitus or ischemic heart disease (including coronary artery disease) was received by VA on August 13, 2010.


CONCLUSION OF LAW

The criteria for an effective date of service connection for diabetes mellitus or ischemic heart disease earlier than August 13, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The issue decided in this opinion arises from disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional VCAA notice is not required, and any defect in that notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran, and he will not be prejudiced as a result of the Board's adjudication of his claims. 

II.  Entitlement to an Earlier Effective Date

The Veteran also seeks an earlier effective date for the award of service connection for diabetes mellitus and ischemic heart disease.  Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3). 

In the instant case, the Veteran was granted service connection for diabetes mellitus and ischemic heart disease based on presumed exposure to herbicides in Vietnam.  An effective date of August 13, 2010, was assigned, as it was the date that his claim was first received.  This is the earliest effective date allowed by law.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. §§ 3.400, 3.816(c)(2) (if a Nehmer class member had a claim for benefits pending between May 3, 1989, and the effective date of the law establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received or the date the disability arose); Lalonde v. West, 12 Vet. App. 377, 382 (1999)(the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The provisions of 38 C.F.R. § 3.114(a)(3) do not apply in the instant matter because ischemic heart disease/coronary artery disease was added to the list of presumptive disabilities effective August 31, 2010, less than one year after the Veteran's claim was received.  See 75 Fed. Reg. 53, 202 (August 31, 2010); see also 38 C.F.R. § 3.114(a)(3)( if a claim is reviewed at the request of the claimant more than 1 year after the effective date of a liberalizing law, benefits may be authorized for a period of 1 year prior to the date of receipt of such request).  Consequently, the Veteran's claim for an earlier effective date for service connection is denied.

ORDER

An effective date earlier than August 13, 2010, for diabetes mellitus and/or ischemic heart disease (including coronary artery disease) is denied.


REMAND

The issues of service connection for a skin condition and higher initial ratings for diabetes mellitus and ischemic heart disease must be remanded for additional VA examinations.  

First, concerning his claim of service connection for a skin condition, even though the Veteran reported suffering from a skin rash as a result of in-service herbicide exposure and his service records show that he was engaged in combat in Vietnam, he was not afforded a VA examination to determine the current nature, onset and etiology of his claimed skin condition.  Thus, this matter must be remanded for an examination.  See McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006).  

With regard to his diabetes mellitus and ischemic heart disease claims, the Veteran received VA examinations in November 2010 and May 2012.  Because he receives treatment for these conditions, the RO must obtain updated medical treatment records from the Veteran's providers, and provide the Veteran with new VA examinations to determine the current nature and severity of his service-connected diabetes mellitus and ischemic heart disease.  See 38 C.F.R. § 3.159(c)(2); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records regarding the Veteran's treatment for his skin condition, ischemic heart disease/coronary artery disease) and/or his diabetes mellitus and related complications.  

2.  Notify the Veteran he can submit statements from himself and from others who have first-hand knowledge of any skin problems during and since service, including during his combat service in Vietnam, as well as the nature, extent and severity of his heart disease and diabetes mellitus and the impact of those conditions on his ability to work.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the (1) if the Veteran has chloracne or any other skin disorder that may be etiologically related to service, and (2) the current nature and severity of his service-connected ischemic heart disease/coronary artery disease, diabetes mellitus, and any related symptoms or complications.  The entire record should be made available to and reviewed by the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

A complete rationale should be provided for any opinion stated.  If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Skin Condition

(A)  The VA examiner is requested to identify all currently-diagnosed skin disorders and answer the following:

a. Does the Veteran have a current diagnosis of chloracne or any other skin disorder? 

b.  Is it at least as likely as not that any current skin disorder is related to or had its onset in service, or is otherwise related to in-service exposure to herbicides?

In answering these questions, the examiner(s) must acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his reported skin condition.

Ischemic Heart Disease/Coronary Artery Disease

(B)  With regard to the Veteran's ischemic heart disease/coronary artery disease, the following should be completed or addressed:

A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.  

If a laboratory determination of METs by exercise testing cannot be conducted due to medical reasons, the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The examiner must perform any test or studies deemed necessary for accurate assessment.  Based on the current diagnostic testing, the examiner must report on left ventricular dysfunction, to include ejection fraction percentages.  

The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

If appropriate, the requirement of continuous medication in connection with the Veteran's ischemic heart disease and/or coronary artery disease should also be noted. 

Diabetes Mellitus Type II

(C)  Concerning the Veteran's diabetes mellitus, the examiner should:

i.  Report all manifestations of the Veteran's diabetes mellitus.  In doing so, state whether the Veteran's diabetes mellitus is manifested by:

1) progressive loss of weight and strength, and/or 

2) episodes of ketoacidosis or hypoglycemic reactions requiring 

            a) one or two hospitalizations per year,
            
            b) at least three hospitalizations per year,
            
c) twice a month visits to a diabetic care provider, and/or
            
d) weekly visits to a diabetic care provider.

ii.  Determine, to the extent possible, if the Veteran's diabetes mellitus requires restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  

iii.  Indicate whether the Veteran has any neurological impairment affecting his right and/or left lower extremity, and if so, discuss the nature, extent and severity of that impairment.

iv.  Identify all complications of diabetes mellitus exhibited by the Veteran.  In doing so, the examiner should address whether any symptoms reported by the Veteran are complications of his service-connected diabetes mellitus.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


